         Case 1:18-cr-00834-PAE Document 495 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         18 Cr. 834 (PAE)
                        -v-
                                                                           ORDER
 KINTEA MCKENZIE,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On June 5, 2020, the Court received a request, via email, from Matthew Russell Lee of

Inner City Press, seeking to unseal filings concerning a conflict of interest raised by Kintea

McKenzie’s now-former counsel, Lisa Scolari, Esq. Later that day, the Court received an ex

parte letter, via email, from Ms. Scolari, explaining the nature of the conflict of which she

recently had become aware.

       The Court has determined that Ms. Scolari’s ex parte communications relate to highly

confidential facts about a separate attorney-client representation, and thus are properly not

publicly filed. Accordingly, the Court denies Mr. Lee’s request.



       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: June 8, 2020
       New York, New York
